—Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered December 12, 1996, convicting him of criminal sale of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Under the circumstances of this case, it was not an improvident exercise of the court’s discretion to deny the defendant’s motion to withdraw his plea of guilty without conducting further inquiry into the matter (see, CPL 220.60 [3]; People v Dickerson, 163 AD2d 610). O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.